Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked for a New York utility company for over 19 years. His job required him to work outside on lines and poles throughout the year, including during the winter. After selling his home in September 2003, claimant left his job and relocated to Florida. He applied for unemployment insurance benefits, claiming that he left his job for health reasons. The Unemployment Insurance Appeal Board denied his application, finding that he was disqualified from receiving benefits because he voluntarily left his employment without good cause, prompting this appeal.
Claimant admitted that, although he suffered from arthritis and his doctors advised him that a warmer climate would reduce his joint pain, he did not receive medical advice to leave his job. In fact, claimant did not actually move to Florida until more than one year after receiving this information and stated that he did so largely because he had just sold his home. The employer’s representative testified that continuing work was available and claimant could have bid for an inside job. Notably, claimant conceded that he could still perform his job even if it was uncomfortable. Under these circumstances, the Board properly concluded that claimant left his employment for personal and noncompelling reasons (see Matter of Grushko [Lonero Tr.—Commissioner of Labor], 6 AD3d 858, 859 [2004]; Matter of Torres [Unlimited Care—Commissioner of Labor], 257 AD2d 857, 857-858 [1999]).
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.